Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the specific limitations, in regard to claim 1 of “wherein the instructions respond to the eye gaze input by presenting a text bubble at the integrated display, initiates a text chat in response to voice inputs when the eye gaze input selects the text bubble, and initiates a voice chat in response to voice inputs when the eye gaze input does not select the text bubble;” in regard to Claim 10 of “populating the text bubble with text determined from the voice when an eye gaze is detected directed at the text bubble; and initiating a voice chat with the voice when an eye gaze 1s not directed at the text bubble;” and in regard to claim 18 of “wherein the instructions further detect an eye gaze at the text bubble and in response populate text translated from the voice in the text bubble; wherein the instructions further detect voice without an eye gaze directed at the text bubble and in response initiate voice chat” is neither anticipated nor made obvious over the prior art of record in the examiner’s opinion.
Vahtola as modified by Liu and Ishii represents the closest prior art in the examiner’s opinion. However, although Vahtola teaches using an eye gaze input to select communication options from a user interface. Further, Liu et al., US 2016/0301639 teaches where, which teaches a text bubble which is populated with text from text to speech. However, none or the prior art of record teaches the modal operations of text to speech in a bubble or voice chat with another user on the basis of where the eye gaze input it directed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715